Citation Nr: 0004358	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-47 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease with narrowing of the joint space with limitation of 
motion of the right shoulder (right shoulder disability), 
currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left shoulder 
disability, to include as secondary to his service-connected 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
October 1967, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In a December 1993 rating decision, the RO 
proposed to reduce the evaluation of the veteran's service-
connected right shoulder disability from 30 percent to 20 
percent.  The veteran expressed disagreement with this rating 
action; however, in August 1994, the RO implemented the 
reduction, effective July 20, 1994.  The veteran perfected 
thereafter appeals with respect to the reduction of the 
evaluation as well as to the RO's denial of his claim for an 
increased rating for his right shoulder disability.  However, 
in November 1996, the RO restored the 30 percent rating, 
effective February 29, 1984, and as such, the veteran's 
perfected appeal of the reduction issue is moot.

In a separate December 1993 rating decision, the RO denied 
the veteran's claim for service connection for left shoulder 
disability as secondary to his service-connected right 
shoulder disability on the basis that he had not submitted 
new and material evidence sufficient to reopen a claim for 
this benefit.  The veteran has also timely appealed this 
determination to the Board.

During the course of this appeal, the veteran asserted, and 
several examiners indicated, that he might be unable to 
continue working as a result of his service-connected right 
shoulder disability.  As such, the record raises a claim of 
entitlement to total disability rating based on individual 
unemployability due to 

service-connected disabilities.  In addition, a review of the 
claims folder reveals that the veteran has contended that 
service connection is warranted for neck and back 
disabilities, essentially on the basis that each of these 
disabilities are related to his service-connected right 
shoulder disability.  To date, none of these claims has been 
adjudicated, and they are referred to the RO for appropriate 
action.

In July 1995, the veteran requested that he be afforded a 
hearing before a Member of the Board in Washington, DC.  In 
August 1999, the veteran was notified that the hearing was 
scheduled to take place in October 1999.  Although the 
hearing notice was not returned as undeliverable, the veteran 
failed to report for the hearing.  Since that time, there is 
no indication in the record that the veteran has requested 
that the hearing be rescheduled, and in October 1999, his 
representative submitted an Informal Hearing Presentation in 
support of his claims.  Under the circumstances, the Board 
concludes that the veteran's request for a Board hearing is 
withdrawn.  See 38 C.F.R. § 20.702 (1999).

In October 1999, the veteran submitted, directly to the 
Board, pertinent private medical evidence, dated from 
December 1998 to September 1999.  This evidence was 
accompanied by a waiver of RO consideration and will be 
considered by the Board in connection with the instant 
appeals.  See 38 C.F.R. § 20.1304(c) (1999).  In this regard, 
the Board observes that a review of the evidence shows that 
two physicians have indicated that the veteran should undergo 
total right shoulder replacement surgery.  As such, in the 
event the veteran has or does undergo such surgery, the RO 
should take all appropriate action.

The Board's decision on the veteran's claim of entitlement to 
an increased rating for his right shoulder disability is set 
forth below.  However, his application to reopen a claim for 
service connection for left shoulder disability, to include 
as secondary to his right shoulder disability, is addressed 
in the REMAND following the ORDER portion of the DECISION, 
below.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is right hand dominant; therefore, his right 
shoulder is his major upper extremity.

3.  The veteran's right shoulder disability is manifested by 
limitation of right shoulder abduction and flexion to 30 
degrees, limitation of internal and external rotation of the 
right arm to zero degrees, with objective evidence of 
weakness, significant right shoulder muscle atrophy and 
significant pain on all spheres of motion, resulting in a 
disability picture comparable to limitation of right shoulder 
abduction and flexion to 25 degrees from the side; however, 
there is no evidence of right shoulder ankylosis or of 
fibrous union, nonunion or the loss of the head of the 
humerus.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for right shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5200, 5201, 5202, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an August 1982 rating decision, the RO established service 
connection for degenerative joint disease with narrowing of 
the joint space with limitation of motion of the right 
shoulder and assigned a 20 percent evaluation under 
Diagnostic Code 5201, effective April 24, 1980.  In January 
1985, the RO increased the evaluation of the disability to 30 
percent under the same diagnostic code, effective February 
29, 1984.  In several subsequent rating actions, the RO 
confirmed and continued the 30 percent evaluation.  In July 
1993, the veteran filed his current claim for an increased 
rating for this disability.  As discussed in the introduction 
to this decision, in December 1993, the RO proposed to reduce 
the evaluation of this disability to 20 percent, and in 
August 1994, implemented that reduction, effective July 20, 
1994.  However, in November 1996, the RO restored the current 
30 percent rating, effective February 29, 1984.

VA outpatient treatment records dated in July 1993 show that 
the veteran was seen for right shoulder pain, weakness, 
tenderness and limitation of right arm motion.  An X-ray 
taken later that same month revealed severe degenerative 
changes with humeral head flattening.  

In September 1993, the veteran was afforded a VA orthopedic 
examination.  During the examination, the veteran provided a 
history of having chronic right shoulder pain.  Range of 
motion studies revealed that the veteran had limitation of 
right shoulder abduction and flexion to 80 degrees, as well 
as limitation of internal and external rotation to 30 
degrees.  The physician noted the July 1993 X-ray findings 
and diagnosed the veteran as having degenerative joint 
disease of the right shoulder.

In March 1994, the veteran was evaluated to determine his 
suitability for physical therapy.  The examination revealed 
that the veteran had restricted range of right shoulder 
motion with progressive weakness.  The examiner reported that 
the veteran had difficulty putting on his clothes and with 
"basically some ADL (activities of daily living) 
activities."  In addition, the physician stated that, as a 
result of the disability, the veteran experienced employment 
difficulties.  Range of motion studies revealed that the 
veteran had limitation of right shoulder flexion and 
abduction to "mainly 90 degrees, or about 100 degrees."  In 
addition, the physician reported that the veteran exhibited 
"a lot of pain throughout the range."  The examiner also 
indicated that there was generalized weakness of the proximal 
muscles.

In June 1994, the veteran testified at a hearing held before 
a hearing officer at the RO.  During the hearing, the veteran 
reported that he had significant limitation of motion of 
right arm motion due to severe pain.  He further testified 
that his right shoulder disability was productive of 
numbness, weakness and swelling.  In addition, the veteran 
noted that he was employed as a truck driver, and stated 
that, as a result of the disability, toward the end of each 
day, he was forced to operate the manual gearshifts with his 
left rather than his right hand.  Further, he reported that 
he was receiving all his medical care at the VA Medical 
Centers in Butler, Pennsylania, and Cleveland, Ohio.

The veteran was afforded another VA orthopedic examination in 
July 1994.  During the examination, he reiterated his history 
of chronic right shoulder disability and complained of having 
constant right shoulder pain and corresponding functional 
impairment.  The physician reported that the veteran had 
atrophy of the right superior trapezius, bicep and deltoid 
muscles with a flattening of the deltoid aspect.  Range of 
motion studies disclosed that the veteran had limitation of 
right shoulder abduction and flexion to 90 degrees, external 
rotation to 20 degrees and internal rotation to zero degrees.  
X-rays showed marked decrease of the joint space of the right 
shoulder with deformity of the humeral head and osteophytes 
of the glenoid rim and humeral head.  In addition, no acute 
bony abnormalities were noted.  The impression of the 
radiologist was severe old traumatic or degenerative changes 
that had markedly progressed since 1990.  The examiner 
diagnosed the veteran as having degenerative joint disease of 
the right shoulder that had markedly increased since 1990.

VA outpatient treatment records, dated from April to 
September 1994, show that the veteran for various complaints 
relating to his right shoulder disability, including pain, 
weakness, numbness and paresthesia.  In addition, a September 
1994 entry reflects that range of motion studies disclosed 
that the veteran had "active" right shoulder abduction to 
80 degrees, flexion to 90 degrees, external rotation to 30 
degrees and internal rotation to zero degrees.  The September 
1994 examiner diagnosed him as having severe degenerative 
joint disease of the right shoulder, and recommended that he 
continue to treat the disability with nonsteroidal anti-
inflammatory drugs (NSAIDs) and Tylenol.  In addition, he 
noted that he had discussed the option of having total right 
shoulder replacement surgery with the veteran.

In April 1996, the veteran was afforded a second hearing 
before RO personnel.  During the hearing, the veteran 
reiterated his contention that a higher rating was warranted 
because the disability was productive of severe pain and 
industrial impairment.  In this regard, he again reported 
that he was often forced to operate the manual gearshifts 
with his left rather than his right hand.  Further, he stated 
that he had to "shift his whole body" in order to do so.  
In addition, he testified that he had not worked since 
November 1995, but explained that that was because he was 
seasonally employed as a truck driver, implying that he was 
planning to return to work soon.  The veteran further stated 
that his employment was not in jeopardy due to his right 
shoulder disability only because he had not reported the 
severity of the disability to his employer.  In addition, he 
testified that the disability had recently worsened and 
requested that he be afforded a new VA examination.

In compliance with the veteran's request, in May 1996 he was 
afforded VA "Joints" and "Bones" examinations.  Both 
examinations were performed by the physician who performed 
the July 1994 VA orthopedic examination, and they were 
conducted on the same day.  During the "Joints" 
examination, the veteran reiterated his complaints regarding 
the industrial impact of his right shoulder disability.  The 
physician indicated that the veteran had "advanced 
restrictive movements" in his right shoulder.  With respect 
to the veteran's right shoulder deformities, the examiner 
reported that they were the same as he had reported in his 
July 1994 VA examination report.  Range of motion studies 
revealed that the veteran had limitation of right shoulder 
abduction and flexion to 30 degrees, and that his internal 
and external rotation were limited to zero degrees.  X-ray 
study showed severe narrowing of the joint space, with mild 
to moderate acromioclavicular joint spurring.  The diagnosis 
was severe osteoarthritis of the right shoulder.

The "Bones" examination report reflects the veteran's 
history of injuring his right shoulder prior to service, 
undergoing surgical repair of the disability at that time, 
and thereafter reinjuring the disability while serving in 
Vietnam.  The report indicates that the veteran reported 
right shoulder pathology consistent with that noted above, 
and added that he had essentially no range of right shoulder 
motion.  The examiner reported that the veteran's right 
shoulder scars were not tender to palpation.  In addition, he 
stated that there was a flattening of the deltoid muscle and 
atrophy of the superior right trapezius, triceps and bicep 
muscles.  In addition, he indicated that the veteran's range 
of right shoulder motion was "severely restricted," and 
that he objectively exhibited pain along the right scapula 
posteriorly.  X-rays showed humeral head degeneration.  The 
diagnosis was "status post surgical repair of the right 
shoulder as a teen."

In December 1997, a VA physician reviewed the veteran's 
claims folder in response to his application to reopen his 
claim for service connection for right shoulder disability.  
The veteran was not examined, and no findings or conclusions 
with respect to his right shoulder disability were reported.

In addition, as noted in the introduction to this decision, 
in October 1999, the veteran submitted pertinent private 
medical evidence in support of this claim that were 
accompanied by a waiver of initial RO consideration.  In a 
January 1999 report, Daniel V. Corso, a licensed physical 
therapist, noted the veteran's right shoulder complaints and 
indicted that the veteran's short-term goal was to reduce his 
right shoulder pain and that, in the long term, he hoped to 
improve his functional abilities.  Mr. Corso reported that to 
achieve these results he would administer moist heat, 
ultrasound, message and traction.  No right shoulder findings 
were reported.

In a July 1999 report, Dr. John F. Steele, an orthopedist, 
indicated that the veteran reported having a long history of 
right shoulder disability and that he had described the pain 
as "continuous and achy," with intermittent sharp pain.  
The examination disclosed that the veteran had pain with 
range of motion and that his right shoulder flexion and 
abduction were limited to 30 degrees.  The diagnosis was 
severe osteoarthritis of the right shoulder.  The examiner 
indicated that he had discussed the option of total right 
shoulder replacement surgery with the veteran.  In addition, 
he noted that the veteran had recently filed a claim for 
disability benefits with the Social Security Administration 
(SSA).

Finally, in a September 1999 report, Dr. Samuel I. Han 
indicated that the veteran was under his care for right 
shoulder problems, and that his examination of the veteran 
revealed that he was suffering from "end stage 
osteoarthritis."  In addition, he noted Dr. Steele's 
suggestion that the veteran undergo total right shoulder 
replacement surgery.

In numerous statements, the veteran essentially echoed the 
contentions that he voiced at the June 1994 and April 1996 
personal hearings and asserted entitlement to an increased 
rating based on his continuing complaints of pain and 
functional impairment.  In addition, in a July 1995 
statement, he argued that, in the event that a higher 
evaluation for his right shoulder disability, then evaluated 
as 20 percent disabling, was not warranted based on the 
criteria contained in the Rating Schedule, VA should consider 
entitlement to an increased rating on an extraschedular 
basis.  In addition, in written argument, the veteran's 
representative, citing DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. § 4.40, 4.45 and 4.59, essentially 
echoed the veteran's contentions.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to increased rating for his right 
shoulder disability is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.  In this regard, the Board 
acknowledges that pertinent VA outpatient treatment records, 
as well as, potentially, records from the Social Security 
Administration, have not been associated with the claims 
folder.  However, the pertinent evidence of record includes 
VA examination reports dated in September 1993, July 1994 and 
May 1996; a March 1994 evaluation conducted to determine the 
veteran's suitability for physical therapy; transcripts of 
the veteran's June 1994 and April 1996 hearing testimony; VA 
outpatient treatment records dated from July 1993 to 
September 1994; pertinent private treatment records, dated 
from January to September 1999; written argument by his 
accredited representative; and numerous statements submitted 
by the veteran in support of this claim.  Moreover, in light 
of this decision, in which the Board has determined that the 
veteran's service-connected right shoulder disability 
warrants the maximum schedular evaluation under the Rating 
Schedule based on limitation of right arm motion, the Board 
finds that the veteran is not prejudiced by its review of the 
claim on the basis of the current record.  See Allday v. 
Brown, 7 Vet. App. 517, 530 (1995) (the duty to assist does 
not extend to seeking records that would make no difference 
in the outcome of this appeal).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, as pointed out by the veteran's representative, when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. at 204-7.

The veteran's right shoulder disability is currently 
evaluated as 30 percent disabling pursuant to 38 C.F.R. 
§4.71a, Diagnostic Code 5201.  This code provides that a 30 
percent evaluation is warranted for limitation of motion of 
the major (right) arm midway between the side and shoulder 
level.  A 40 percent evaluation under this code requires 
motion of the major (right) arm be limited to 25 degrees from 
the side.

After a careful review of the record, the Board finds that 
the evidence supports a grant of a 40 percent evaluation for 
the veteran's right shoulder disability.  In reaching this 
determination, the Board notes that the objective medical 
evidence demonstrates that the veteran's right shoulder 
flexion and abduction are limited to 30 degrees, and has been 
limited to that extent for several years.  In addition, his 
internal and external rotation have been shown to be limited 
to zero degrees.  As such, the disability most closely 
approximates the criteria for a 40 percent rating under 
Diagnostic Code 5201.  Moreover, because VA and private 
physician have indicated that even these findings were 
accomplished with significant pain, the Board finds that the 
disability is comparable to limitation of right shoulder 
flexion and abduction to 25 degrees from the side.  This is 
especially so as the veteran likely experiences additional 
functional loss during flare-ups beyond that which has 
objectively been shown.  Moreover, the evidence shows that 
the disability is manifested by weakness, which is most 
clearly reflected in the numerous findings of significant 
atrophy of the veteran's right shoulder muscles, and that has 
been objectively reported since March 1994.

In reaching this determination, the Board further observes 
that, in March 1994, a VA examiner noted that, as a result of 
the veteran's pain, weakness and limitation of motion, he had 
difficulty redressing himself and performing many activities 
of daily living.  In addition, the July 1994 VA examination 
report reflects that the disability had "markedly 
increased" since 1990.  Further, in September 1994, a VA 
physician recommended that he continue to treat the 
disability with NSAIDs discussed the option of having total 
right shoulder replacement surgery.  The July and September 
1999 private medical reports show that this surgery remains 
the recommended course of treatment.  In addition, these 
findings are fully consistent with the symptoms reported by 
the veteran in his numerous lay statements and in his sworn 
hearing testimony, which the Board finds credible.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  As such, the criteria for a 40 
percent evaluation under Diagnostic Code 5201 are met.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  

A disability rating in excess of 40 percent, however, is not 
warranted.  In this regard, the Board notes that, in the 
absence of evidence of, or of disability comparable to, 
ankylosis, Diagnostic Code 5200, which provides for a maximum 
evaluation of 50 for unfavorable ankylosis of the major upper 
extremity, is not applicable.  In addition, although the X-
ray evidence shows that the veteran's right shoulder 
disability is manifested by flattening and deformity of the 
humeral head, even if such were considered to be best 
characterized as "marked" deformity of the humerus, 
pursuant to Diagnostic Code 5202, the maximum schedular 
evaluation is 30 percent.  Further, in the absence of any 
evidence or allegation of fibrous union, nonunion or the loss 
of the head of the humerus, further consideration of this 
disability under Diagnostic Code 5202 is not warranted.  
There are no other potentially applicable diagnostic codes 
under which to evaluate this disability.

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's right shoulder disability so as to 
warrant assignment of an evaluation higher than 40 percent on 
an extra-schedular basis.  In this regard, the Board notes, 
notwithstanding the veteran's stated fear that he would lose 
his employment as a result of his right shoulder disability, 
that there is no showing that the disability under 
consideration has resulted in marked interference with 
employment.  In addition, there is no showing that the right 
shoulder disability has necessitated any, much less, 
frequent, periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for right shoulder 
disability is granted.


REMAND

Also before the Board is the veteran's application to reopen 
a claim for service connection for left shoulder disability.  
As noted above, the RO interpreted the veteran's July 1993 
statement, in which he specifically alleged that service 
connection for left shoulder disability was warranted solely 
on the ground that the disability was secondary to his 
service-connected right shoulder disability, as an 
application to reopen a claim for service connection for left 
shoulder disability as secondary to his right shoulder 
disability, and formally developed the claim on that basis 
only.  However, the record shows that the veteran and his 
representative have subsequently also argued that direct 
service connection is warranted.  

The claims folder reveals that service connection for left 
shoulder disability was denied on a direct basis in April 
1981 on the ground that the disability was not found on 
examination.  Thereafter, in a September 1984 rating action, 
the RO denied the veteran's application to reopen his claim 
for service connection for this disability.  In doing so, the 
RO essentially reasoned that there was no evidence connecting 
his current left shoulder disability to service connection.  
In addition, however, the RO also determined that his left 
shoulder disability was not secondary to his service-
connected right shoulder disability.

Consistent with the veteran's contentions, the service 
medical records show that the veteran received treatment on 
numerous occasions for left shoulder problems and was 
objectively noted to exhibit left shoulder pathology, 
including dislocation of the shoulder.  In addition, he was 
diagnosed as having left shoulder subluxation.  Moreover, at 
service separation, his left shoulder disability was noted.  
The veteran maintains that the disability has been chronic 
since that time.  In addition, in numerous statements and in 
his June 1994 and April 1996 hearing testimony, the veteran 
reported that he was receiving treatment for his left 
shoulder disability at VA medical facilities in Butler, 
Pennsylvania, and Cleveland, Ohio.  However, outpatient 
treatment records from the Butler, Pennsylania VA Medical 
Center (VAMC), dated subsequent to September 1994, have not 
been associated with the claims folder.  Further, although 
these records indicate that the veteran was receiving 
treatment at the neurological clinic at the Cleveland, Ohio, 
VAMC, no recent outpatient treatment records from the latter 
facility have been associated with the claims folder.  This 
is significant because all potentially relevant evidence 
should be associated with the claims file prior to the 
adjudication of the claim.  Furthermore, records generated by 
VA facilities that may have an impact on the adjudication of 
a claim considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, the 
record reflects that the veteran has recently filed a claim 
for disability benefits with the SSA.

Further, the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims) (Court) 
has held that VA has a duty to inform the veteran of the 
evidence necessary to complete his application.  See 
38 U.S.C.A. § 5103 (1997); Graves v. Brown, 8 Vet. App. 522 
(1995).  In this case as in Graves, VA is on notice that 
relevant evidence in support of the veteran's application to 
reopen his claim for service connection for left shoulder 
disability is ostensibly available.  Because the veteran's 
statements and testimony raise questions as to whether all 
relevant VA and private medical records have been associated 
with the claims folder, further development of this case is 
necessary.

As a final point, in readjudicating this claim, the RO should 
be advised that, subsequent to its most recent consideration 
of this issue, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Court expressly rejected the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim is set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In overturning 
this standard, the Federal Circuit held that there is no 
requirement that, in order to reopen a claim, that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Instead, 
the Federal Circuit, reviewing the history of 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  See Id. at 1363.

In light of the foregoing, the Board is REMANDING the case 
for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This should specifically include any 
outstanding records from the VA Medical 
Centers in Butler, Pennsylania, and 
Cleveland, Ohio; Butler Memorial 
Hospital; Dr. Samuel I. Han; Dr. John F. 
Steele, or any other examiner at Steele 
Orthopedic Centers; Daniel V. Corso, a 
physical therapist, or any other examiner 
at Preferred Physical Therapy, Inc; as 
well as from any other facility or source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
such records are not available, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any requested action is not 
undertaken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's application to reopen a claim 
for service connection for left shoulder 
disability, to include as secondary to 
his service-connected right shoulder 
disability, on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority, to specifically include 
the recent decision of the United States 
Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 



